Citation Nr: 1539242	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In January 2015, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now before the Board. 

The Virtual VA paperless claims processing system contains the transcript from the September 2013 Travel Board hearing and a March 2012 VA audiology treatment record.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in July 2015.  Other documents on VBMS are either duplicative or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that hearing loss is related to military service. 

2.  Tinnitus was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that tinnitus is related to military service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in January 2015 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus for a new VA examination and opinion with an adequate rationale regarding the etiology of the Veteran's bilateral hearing loss.  After obtaining the VA examination and opinion in April 2015, the RO then readjudicated the Veteran's claims in an April 2015 supplemental statement of the case.  For the reasons discussed below, the Board finds that the April 2015 examiner provided an adequate rationale for her opinion.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2009.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

VA examinations were obtained in January 2010, April 2012, and April 2015.  The VA examinations included opinions which discussed the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability and tinnitus are not diseases listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, as well as his tinnitus, to the extent that they have been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background 

The Veteran contends he has a bilateral hearing loss and tinnitus disability related to his active duty service.  Specifically, he reports that his hearing and tinnitus began suddenly after exposure to rifle, machine gun and artillery fire while training at Fort Polk in the 1970s.  He reports exposure to small arms, artillery, and heavy equipment noise in the military without hearing protection.  He denies civilian recreational noise exposure.  

The Veteran's Form DD-214 lists his Military Occupational Specialty as artillery survey specialist.  The Veteran's service treatment records showed normal hearing on entrance and exit, with the exception of mild to moderate high frequency hearing loss at 6000 Hz AU.  On the Veteran's separation examination report of medical history, he denied any ear trouble.  On the Veteran's Reserve Enlistment Physical dated in 1983, measurable hearing loss at the 4000 decibel range was shown in the left ear.

The Veteran underwent a VA examination in January 2010.  He reported difficulty hearing and constant bilateral tinnitus.  He indicated that both problems began suddenly after exposure to rifle, machine gun, and artillery fire while training at Fort Polk in the 1970s.  The Veteran reported exposure to small arms, artillery, and heavy equipment noise in the military without hearing protection.  He reported civilian occupational noise exposure, to include construction and maintenance.  He denied civilian recreational noise exposure.  He reported an onset of tinnitus in the 1970s subsequent to Army training with small arms, artillery, and heavy equipment.  The examiner diagnosed bilateral sensorineural hearing loss, normal to severe.  The examiner noted that the claims file was not present for review.  He explained that without review of the claims file, he could not render an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.

In March 2010, the January 2010 VA examiner provided an addendum opinion.  He noted that the Veteran's service treatment records included four active duty military hearing tests.  He noted that the earliest exam, dated in October 1975 indicated normal thresholds from 500-4k Hz with mild loss at 6k Hz, AU.  He noted that a test dated in August 1977 indicated normal thresholds from 500-6k Hz AU.  He noted that an undated test indicated mild 6k Hz loss AD and mild 4k-6k Hz loss AS.  The examiner indicated that the last active duty exam dated in July 1979 indicated normal thresholds from 500-4k Hz with moderate 6k Hz loss AD, and normal thresholds from 500-6k Hz AS.  The examiner further noted that a hearing test for enlistment into the Army reserves dated in May 1983 indicated a severe high frequency (4-6k Hz) loss AD, and a mild to severe, mid-to-high (3-6k Hz) frequency loss AS.  The examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma experienced in the military.  He explained that the records indicated normal hearing from 500-4000 Hz on entry to and exit from active duty military.  He further noted that tinnitus was not mentioned in the medical record.

In a statement dated in February 2012, the Veteran indicated that his post-military occupation was as a house painter.  He explained that his exposure to loud noises was minimal, especially when compared to the artillery and heavy equipment noise exposure in service.

The Veteran underwent another VA examination in April 2012.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that no decrease or change in hearing could be observed when comparing the military audiograms.  She noted that high frequency hearing loss existed prior to military service, and was not aggravated beyond normal progression in military service.  The examiner explained that high frequency hearing loss was present on the entrance and exit exams, but no decrease in hearing was observed.  The examiner noted that the Veteran reported recurrent tinnitus that began sometime in 1975 or 1976.  She noted that he attributed his tinnitus to artillery, rifle, and machine gun fire.  The examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

In the Veteran's September 2013 Travel Board hearing, he testified that he experienced acoustic trauma in service and complained about his hearing problems and tinnitus in service.  He explained that he did not have significant noise exposure in his post-service civilian occupation in construction because he was a painter.  He noted that after his work in construction, he worked as a maintenance manager, without significant noise exposure.

Pursuant to the Board's January 2015 remand, the Veteran underwent another VA examination in April 2015.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that there was no permanent threshold shift in either ear greater than normal measurement at any frequency between 500 and 6000 Hz.  The examiner noted that audiograms from October 1975 through July 1979 indicated hearing within normal limits from 500-6000 Hz, AU, with the exception of 6000 Hz, AD, where mild to moderate hearing loss was seen on the entrance and exit exams.  The examiner found that when service era audiograms were compared, no significant change or decrease in hearing could be observed.  The examiner noted that high frequency hearing loss was noted on an audiogram dated in May 1983, which showed that hearing loss occurred between the time of the 1979 audiogram and the 1983 audiogram.  The examiner explained that current research did not support any delay in onset of hearing loss from the time of the noise exposure; therefore, the hearing loss shown on the 1983 audiogram had to have occurred after the Veteran's period of active duty service.





Bilateral Hearing Loss

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence is against a finding of service connection for bilateral hearing loss.  

Based upon review of the record and the Veteran's contentions, it is conceded that the Veteran indeed had noise exposure during service.  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service. In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year from his separation from service.  In this regard, the first evidence of hearing loss after service was in a 1983 audiogram for enlistment into the Army Reserves.  Given the absence of hearing test results during the one year period following service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year from his separation from service in October 1979.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the evidence does not show that the Veteran's bilateral hearing loss is related in any way to his active duty service, to include his claimed in-service acoustic trauma.  As noted above, the Veteran's hearing upon entry and separation from service was normal, and there was no threshold shift in hearing during service.  Further, the only medical etiological opinions of record indicate that the Veteran's bilateral hearing loss is not related to service.  

In this regard, the March 2010 VA examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma experienced in the military.  He explained that the records indicated normal hearing from 500-4000 Hz on entry to and exit from active duty military.  He further noted that tinnitus was not mentioned in the medical record.

The April 2012 VA examiner also found that the Veteran's hearing loss was not caused by or due to military noise exposure.  In formulating her opinion, she explained that no decrease or change in hearing could be observed when comparing the military audiograms.  She noted that high frequency hearing loss existed prior to military service, and was not aggravated beyond normal progression in military service.  The examiner explained that high frequency hearing loss was present on the entrance and exit exams, but no decrease in hearing was observed.  The examiner noted that the Veteran reported recurrent tinnitus that began sometime in 1975 or 1976.  She noted that he attributed his tinnitus to artillery, rifle, and machine gun fire.  The examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The April 2015 VA examiner noted that there was no permanent threshold shift in either ear greater than normal measurement at any frequency between 500 and 6000 Hz.  The examiner noted that audiograms from October 1975 through July 1979 indicated hearing within normal limits from 500-6000 Hz, AU, with the exception of 6000 Hz, AD, where mild to moderate hearing loss was seen on the entrance and exit exams.  The examiner found that when service era audiograms were compared, no significant change or decrease in hearing could be observed.  The examiner noted that high frequency hearing loss was noted on an audiogram dated in May 1983, which showed that hearing loss occurred between the time of the 1979 audiogram and the 1983 audiogram.  The examiner explained that current research did not support any delay in onset of hearing loss from the time of the noise exposure; therefore, the hearing loss shown on the 1983 audiogram had to have occurred after the Veteran's period of active duty service.

The Board finds that these opinions were rendered following a review of all of the evidence contained in the claims file and they are not rebutted by any contrary medical opinions.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinions of the VA examiners discussed above.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.   

Bilateral Tinnitus

With regards to the Veteran's claim for entitlement to service connection for bilateral tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service.  Again, VA has conceded that the Veteran was exposed to acoustic trauma during service.  Further, the Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.
Thus, the question before the Board is whether the Veteran's bilateral tinnitus is more likely than not incurred in or aggravated by his military service.  The Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

On the basis of the service treatment records alone, excluding the Veteran's post-service testimony, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  In this regard, the Veteran's service treatment records contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  Significantly, at the time of the Veteran's July 1979 separation report of medical history, he denied any ear trouble or hearing loss.

However, the only medical etiological opinions of record indicate that the Veteran's bilateral tinnitus is not related to service.  The April 2012 VA examiner found that the Veteran's bilateral tinnitus was less likely as not caused by or a result of acoustic trauma during military service.  She explained that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

The Board acknowledges and weighs the Veteran's statements that he suffered hearing loss and ringing of the ears following noise exposure in service continuing to the present, and notes that the Veteran is competent as a layperson to testify to suffering from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence of medical symptoms does not need be accompanied by contemporaneous medical records).  Further, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Therefore, the Board gives some weight to the Veteran's statements that his tinnitus began and continued since service.  The Board gives more weight; however, to the April 2012 VA medical report, which is competent medical evidence rendered by a medical professional, that indicates that the Veteran's tinnitus is more likely than not linked with his current nonservice-connected hearing loss which had its onset post-service, and is less likely than not etiologically related to his service for that reason.  This opinion was rendered by a health care provider with the training and experience necessary to render a medical opinion on the causes and etiology of a hearing-related disability. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


